Name: Commission Regulation (EEC) No 335/91 of 12 February 1991 amending Regulation (EEC) No 1982/87 issuing the standing invitation to tender provided for in Council Regulation (EEC) No 777/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 13 . 2. 91No L 39/ 16 COMMISSION REGULATION (EEC) No 335/91 of 12 February 1991 amending Regulation (EEC) No 1982/87 issuing the standing invitation to tender provided for in Council Regulation (EEC) No 777/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3641 /90 (2), and in particular the first subparagraph of Article 7a ( 1 ) and Article 7a (3) thereof, Whereas under Commission Regulation (EEC) No 1982/87 (3), a standing invitation to tender procedure was initiated for the buying-in of butter by intervention agen ­ cies following the suspension of intervention purchasing of butter in the Community ; whereas from 1 January 1991 Portugal may participate in that tendering proce ­ dure ; whereas, moreover, certain information in the Annex to the above Regulation in terms of the particulars concerning the intervention agencies of the other Member States needs to be updated ; whereas that Annex should therefore be replaced by the Annex to this Regula ­ tion ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1982/87 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 362, 27. 12. 1990, p. 5. (3) OJ No L 187, 7. 7. 1987, p. 7. 13 . 2. 91 Official Journal of the European Communities No L 39/17 ANNEX Notice of standing invitation to tender for the sale by tender of butter to intervention agencies The intervention agencies mentioned below issue a standing invitation for the buying in of butter m accordance with Regulation (EEC) No 1589/87. The time limit for the submission of tenders for the first individual award procedure shall be 14 July 1987 at 12 noon. The detailed conditions for this procedure have been fixed by the intervention agencies in question to whom the interested parties within the Community may address further queries concerning these matters at one of the following addresses :  Office belge de l'Ã ©conomie et de 1 agriculture, secteurs « produits et industries agricoles et alimentaires », rue de TrÃ ªves 82, B-1040 Bruxelles [tÃ ©l . : (32-2) 230 17 40, tÃ ©lex : 24076, tÃ ©lÃ ©fax : (32-2) 230 25 33]  Belgische dienst voor bedrijfsleven en landbouw, sector landbouw- en voedingsprodukten en indus ­ trieÃ «n", Trierstraat 82, B-1040 Brussel (tel . : (32-2) 230 17 40, telex : 24076, telefax : (32-2) 230 25 33)  EF-direktoratet, Frederiksborggade 18 , DK-1360 KÃ ¸benhavn K (tlf. : (45) 33 92 70 00 , telex : 15137 EFDIR-DK, telefax : (45) 33 92 69 48)  Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt am Main 18 (Tel . : (49) 691 56 40, Telex : 41 1727, Telefax : (49) 691 564790). Tenders delivered by hand should be delivered to : BALM, Block B, Zimmer 056  Ã ¥ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Ã Ã ¹Ã ±Ã Ã µÃ ¯Ã Ã ¹Ã Ã ·Ã  Ã Ã ³Ã Ã ¿Ã Ã ¹Ã ºÃ Ã ½ Ã Ã Ã ¿Ã Ã Ã ½Ã Ã Ã ½ (Ã ¥Ã Ã Ã Ã Ã ), Ã ¿Ã ´Ã ¿Ã  Ã Ã Ã ±Ã Ã ½Ã Ã ½ 241 , GR-A0Ã ®Ã ½Ã ±, (Ã Ã ·Ã »Ã ­Ã Ã Ã ½Ã ¿ : 30 1 862 64 15, Ã Ã ­Ã »Ã µÃ ¾ : 221738)  Servicio nacional de productos agrarios (SENPA), calle Beneficencia 8 , E-28004 Madrid [tel . : (34-1 ) 347 65 00/347 63 10 ; telex : 41818/23427 ; telefax : (34-1 ) 521 98 32/522 43 871  Office national interprofessionnel du lait et des produits laitiers (Onilait), service commercial et tech ­ nique de la sociÃ ©tÃ © Interlait, 28, boulevard de Grenelle, F-75737 Paris, Cedex 15 [tÃ ©l . : (33) ( 1 ) 40 58 70 00, tÃ ©lex : 206652, tÃ ©lÃ ©fax : (33) ( 1 ) 45 79 28 49]  Department of Agriculture and Food, Intervention Unit, Agriculture House, Kildare Street, IRL-Dublin 2 (tel . : (353) ( 1 ) 78 90 11 , telex : 93607, telefax : (353) ( 1 ) 61 62 63)  Azienda di Stato per gli interventi nel mercato agricolo (AIMA), Via Palestro 81 , 1-00198 Roma [tel . : (39-6) 647 49 91 , telex : 613003, telefax : (39-6) 445 39 40]  Service d'Ã ©conomie rurale, section de l'Ã ©conomie laitiÃ ¨re , 115, rue de Hollerich, L- 1 741 Luxembourg [tÃ ©l . : (352) 47 84 17, tÃ ©lex : 2537 AGRIM LU, tÃ ©lÃ ©fax : (352) 49 16 19]  Voedselvoorzienings In- en Verkoopbureau, Burg. Kessenplein 3, NL-6431 KM-Hoensbroek (tel . : (31-45) 23 83 83, telex : 56396, telefax : (31-45) 22 27 35)  Instituto Nacional de IntervenÃ §Ã £o e Garantia Agricola (Inga), Rua Camilo Castelo Branco, 45, 2?, P-1000 Lisboa [tel . : (351 ) ( 1 ) 53 71 72, telex : 66209 INGA P, telefax : (351 ) ( 1 ) 53 32 51 ]  Intervention Board, Lifestock Products Division, Branch A, PO Box 69, Fountain House, 2 Queens Walk, UK-Reading, Berks RGl^QW (tel . : (44) 734 58 36 26, telex : 848302 (IBAPRG G), telefax : (44) 734) 58 36 26 ext. 2370).